The plaintiff declared for a breach of the following covenant, (86)  contained in a deed from the defendant to him, dated 16 February, 1858, conveying to the plaintiff and his heirs the land in question: "And for the better security, I do agree to warrant and defend the same, both in law and equity."
The plaintiff was put into possession of the premises, and after he had remained thereon for about four months one Perry entered and ousted plaintiff and retained the possession. The plaintiff brought an action of ejectment against Perry to regain possession, of which he gave notice to the defendant. The defendant in reply said he had a deed for the land in question from Benjamin Cook and Elizabeth, his wife, but no such deed was produced on the trial of this action of ejectment, and none such had at that time been registered in Franklin County; and from a supposed defect of the plaintiff's title a verdict and judgment were rendered for the said Perry. The record of this suit is filed as part of the case.
The defendant, at the time of his conveyance, did have a deed of bargain and sale from Benjamin Cook and Elizabeth Cook, his wife, dated 16 February, 1858, purporting to convey the land in question to him, the defendant, for the consideration of $555, which it was admitted was paid to said Cook. After the commencement of the present action, to wit, in 1860, Cook and his wife acknowledged the deed to defendant, in due form of law, before a judge of the Superior Court, who certified it with privy examination of the wife and ordered it to be registered, which was immediately done.
Cook and his wife claimed title to the land in question under the will of John Perry, which was executed on 27 November, 1828, and was proved at March county court of Franklin, 1829. The following is the clause of the will bearing on the point: "I will and bequeath unto my worthy friend, Matthew Strickland, his heirs and assigns, the following property, on trust, for the use and benefit of my daughter Elizabeth, the tract of land whereon she now lives, one negro woman named *Page 67 
Clarissa, her three children, to wit, Toney, Adam, Berget, and (87) their future increase; after the death of my daughter Elizabeth it is my wish and desire that the above property be equally divided between all my daughter's children, except John P. Cook."
The foregoing is the substance of the facts agreed on by the counsel on both sides and submitted to his Honor, with an agreement that if he should be of opinion with the plaintiff a judgment should be rendered for $555, with interest, and the costs of the action of ejectment.
There was a further agreement for the recovery of a lesser sum, as damages, according as his Honor might decide as to certain other points submitted in the case agreed, but the statement as to this matter is made immaterial by the view taken of the case in this Court.
His Honor in the court below being of opinion with defendant, a judgment was entered accordingly, from which the plaintiff appealed.
We concur in the conclusion of his Honor that, upon the facts agreed, the plaintiff was not entitled to recover.
To maintain the action, it was necessary for the plaintiff to show that the deed of the defendant contained a covenant of quiet enjoyment, and that he was evicted by reason of a title paramount.
Let it be assumed that the deed contains a general warranty or covenant of quiet enjoyment.
Let it be also assumed that the failure of the plaintiff to recover in the action of ejectment brought against Perry amounted to an eviction; for this, see Alexander v. Torrence, 51 N.C. 260; Grist v. Hodges, 14 N.C. 200.
The case is thus narrowed to this: Was the eviction by reason of a title paramount? In other words, was there a defect in the title of the defendant, in consequence of which the plaintiff was unable to regain possession of the land? It is settled that where a vendee   (88) is sued in ejectment and a recovery is effected, in his action against the vendor on the covenant of quiet enjoyment, the judgment in ejectment is no evidence of a defect in the title of the vendor, and it is necessary for the plaintiff to establish that fact by distinct proof.Martin v. Cowles, 19 N.C. 102. Such being the law, where a recovery in ejectment has been effected against the vendee, and he has been put out of possession as a matter of course, it is likewise so where the vendee fails to maintain an action of ejectment and relies on such failure to establish his allegation of an eviction. Indeed, in Grist v. Hodges, supra, it is assumed as a matter beyond question, where the vendee had *Page 68 
failed in maintaining an action of ejectment, "the event of that suit proves nothing in the action on the covenant."
Our case, therefore, turns upon the construction of the will of John Perry: Did the devise to his daughter, Elizabeth, vest in her a mere trust estate, or did the legal title pass to her by force of the statute of uses? 27 Hen., VIII. We think it is clear that the limitation of the use came within the operation of the statute. By force of the devise, Matthew Strickland was seized in fee simple, to the use of the said Elizabeth for life, and then in remainder to the use of all of her children (except John P. Cook) in fee. Where one person is seized to the use of another, the statute carries the legal estate to the person having the use. But three classes of cases are made exceptions to its operation, i. e.: 1. Where a use is limited on a use. 2. Where the trustee is not seized, but only possessed of a chattel interest. 3. Where the purposes of the trust make it necessary for the legal estate and the use to remain separate, as in the case of land conveyed in trust for the separate use and maintenance of a married woman. This is familiar learning. See Black. Com.
By the will under consideration the testator gives to Strickland and his heirs "the following property, in trust, for the use and benefit of my daughter Elizabeth, the tract of land whereon she now lives, and a negro woman and her children; and after the death of my (89)  daughter Elizabeth the above property to be equally divided between all her children, except John P. Cook." This is the limitation of an ordinary use. There is no trust for the "separate use" and maintenance of a married woman. Indeed, it does not appear by the will that the testator's daughter, Elizabeth, was at that time under coverture, and we should have been at a loss to conceive of a reason why it had been supposed that the case did not fall within the operation of the statute, except for the suggestions made on the argument.
It was suggested that the statute did not operate, because a negro woman and her children were embraced in the same clause, in respect to which property the trustee was not seized but only possessed, and as the statute did not apply to the slaves, it was argued that it could not apply to the land. We are unable to perceive the force of this reasoning. It is certain that the trustee was seized of the land for the use of the daughter. So the case is within the words of the statute, and it does not fall under any of the excepted cases, and no authority was cited to sustain the idea of a fourth exception, that is, when chattel property is conveyed to the trustee by the same deed or will. In fact, it is certain that the books do not recognize this "fourth exception."
It was also suggested that the statute could not execute the life estate in the daughter, because it could not execute the remainder in the *Page 69 
children, inasmuch as the intention was to give the use in the remainder to all of the children — those that might afterwards be born as well as those then in esse. If it were admitted that the use in the remainder was not executed, it would by no means follow that the use in the life estate was not executed. But, in truth, the use in the remainder was executed. It is a familiar instance of a springing or shifting use, which is fed by a scintilla juris left in the trustee, according to the doctrine in Chudleigh's case, Coke Reports. The effect of the statute was to vest the legal estate in Mrs. Cook for life, and to vest the legal estate in remainder in her children then living, except John, leaving ascintilla juris in the trustee in the event of her having any child   (90) or children born afterwards.
This disposes of the case; for, as Mrs. Cook had the legal estate for life, which passed to the plaintiff, it follows there is no defect in the title by reason of which he could not recover the possession. So, the covenant for quiet enjoyment has not been broken, and eviction was not by reason of a title paramount, but was simply tortious.
It is true, there is a defect of title in respect to the remainder; but that does not amount to a breach of the covenant of quiet enjoyment, which is the only covenant which the plaintiff had the precaution to take for his protection. It is his misfortune that he did not have the deed drawn by a lawyer, who would also have inserted a "covenant of seizin." i. e., that the defendant had a title in fee simple and could convey in fee. Such a covenant is broken whenever there is a defect in the title, and its office is to provide for a case like ours, where the defect is in respect to the remainder or reversion.
It was stated at the bar, and, in fact, it is manifest from the case agreed, that the position that Mrs. Cook had the legal estate for life was not taken in the court below. However that may be, the point is presented by "the facts agreed" and is decisive of the case; it is, consequently, unnecessary to notice the several phases which are stated, bearing on the question as to the amount of damages.
The position, that supposing the title to be good for the life of Mrs. Cook, still the plaintiff was entitled to recover the costs of the action of ejectment, is untenable; for, certainly the fact that the vendor did not furnish the deed from Cook and wife at the trial, and that the deed had not been registered, was no breach of the covenant of quiet enjoyment, which must depend on a defect in the title and right of possession.
PER CURIAM.                                         Affirmed.
Cited: Parker v. Richardson, post, 453; Kirby v. Boyette, 118 N.C. 263;Eames v. Armstrong, 142 N.C. 515; Jones v. Balsley, 154 N.C. 66,70. *Page 70 
Note. — After the opinion was filed, our attention was called to the fact, that in the Rev. Stat., chap. 43, sec. 4, and the Rev. Code, Chap. 43, sec. 6, the words used in 27 Hen. VIII., chap 10 — i.e., "When one person or persons stand, or be seized, or at any time hereafter shall happen to be seized of land, etc., to the use of any other person, persons, or body politic, by reason of any bargain, sale, feofment, etc., or otherwise, by any manner or means whatsoever it be, the persons, etc., having the use, shall have the legal estate, etc.," are omitted, and the provision is simply "By deed of bargain and sale, lease and release and covenant to stand seized, the possession shall be transferred to the bargainee, releasee, covenantee, etc." This may have a very important effect on the title to land in many cases, but our case is not affected by it, because the will of John Perry was executed in 1828, and was proved in 1829.
After the Statute of Wills, 32 Hen. VIII., a question was made, whether 27 Hen. VIII., applied where one was seized to the use of another by force of a devise. The question, however, has long been at rest. Mr. Blackstone, in his learned commentaries, classifies the exceptions to the operation of the statute under three heads, and does not allude to the fact that the question referred to had ever been started, but passes it over as one of "the refinements and niceties suggested by the ingenuity of the times." 2 Black. 336. See also Broughton v. Langley, Salk. 679, where Lord Holt
treats the question as settled. The curious reader will find the subject treated of in Powell on Devises, 211-13-14.
It is conceded on all hands that the statute of uses, 27 Hen. VIII., chap. 10, was in force and in use in this State up to the passage of the Revised Statutes (1836). Indeed, all of the conveyances of land adopted and used in this State are based on, and take effect by, the operation of that statute.
(91)